FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIJUAN ZHU,                                      No. 09-70639

               Petitioner,                       Agency No. A097-664-788

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Lijuan Zhu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We dismiss

the petition for review.

       We lack jurisdiction to review the BIA’s discretionary decision not to invoke


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      We also lack jurisdiction to consider Zhu’s contentions regarding the

hardship her removal will cause her U.S. citizen husband and her claim of

ineffective assistance of counsel where she did not raise these contentions before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court

lacks jurisdiction over contentions not raised before the BIA); see also Puga v.

Chertoff, 488 F.3d 812, 815-816 (9th Cir. 2007) (indicating that ineffective

assistance of counsel claims must be raised in a motion to reopen before the BIA).

      Zhu’s remaining contentions are without merit.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    09-70639